Mr. Justice Lawrence delivered the opinion of the Court: On the 27th of January, 1862, Stephen Lindsey, Sr., then eighty-seven years old, conveyed to his youngest son, Hezekiah, his farm in Fulton county, containing 270 acres, and executed, to him a bill of sale for three horses, two cows, some hogs, and his farming utensils. At the same time the son executed to his father seven notes for $150 each, secured by a mortgage on the farm, and also a bond in the penal sum of $1,000, conditioned for the support of his father during his life. His father died on the 2d of September, 1864, and a part of the heirs, brothers and sisters of Hezelciah, have filed this bill to set aside said deed and bill of sale, on the ground that Stephen Lindsey, Sr., was, at the time of their execution, mentally incapable of contracting, and that he had been subjected to undue influence on the part of Hezelciah. The defendant answered, denying these allegations in the bill; and the case having been heard on the bill, answer, replication and proofs, the circuit court dismissed the bill. The evidence is quite voluminous, and we cannot undertake to discuss it in detail. An attentive examination of it, however, has satisfied us the court did not err in this decree. There is no proof whatever, that anything was ever said or done by Hezekiah for the purpose of influencing his father to enter into this transaction. So far as appears, he was merely an assenting party, his father having, some eighteen months before this affair occurred, executed two wills, drawn by the witness Bailey, with substantially the same purpose in view that was sought in this transaction, but finally preferring to give the matter this shape. So far as the case depends upon the exercise of improper influence, we must regard it as altogether unsustained by proof. Was there, then, such mental imbecility on the part of the senior Lindsey as to justify a court in setting aside the deed on that ground alone? Before a complainant can claim such a decree, in the absence of undue influence, he must show such a degree of mental weakness as renders a party incapable of understanding and protecting his own interests. The circumstance that the intellectual powers have been somewhat impaired by age is not sufficient,' if the contracting party still retains a full comprehension of the meaning, design and effect of his acts. Story’s Eq. Jur., secs. 235 et seq. Tried by this rule, these instruments must stand. As in most cases of this character, there is a good deal of contradiction in the evidence. It is a family feud, and as the witnesses were testifying to their opinions as to the mental capacity of the deceased, we must expect much contrariety in the testimony. All, however, that appellants can fairly claim to have established is, that Stephen Lindsey, Sr., during the latter years of his life, was subject to occasional attacks of epilepsy, and for several days after an attack he would be disqualified for business. But on the other hand, it is conclusively shown by Bailey, his neighbor and adviser, and by Frisbie, the justice of the peace who drew the deed, that he was, at the time of this transaction, in the full possession of his faculties, and perfectly cognizant of the meaning and effect of his acts. Bailey, an intelligent witness, went with him from his farm to the village of Vermont, where the papers were executed, and during this drive, while by themselves, the son not being in the sleigh, he explained his views and objects in making the deed, and the witness testifies, “ his mind was as clear as I ever knew it to be.” Bailey remained until the transaction was consummated, and his testimony, and that of Frisbie, the justice, are to the same effect, and of a very conclusive character. The testimony of his physician, as to his capacity to transact business when not under the influence of the epileptic attacks, is equally positive. It is, however, upon the testimony of Bailey and Frisbie that we more particularly rely, because the influence of the epileptic attacks is shown to have been only temporary, and their evidence proves that, at the time of this transaction, he was abundantly able to transact business. There are cases in which, some degree of mental weakness having been shown, the courts have inferred the exercise of undue influence from the character of the transaction. In the case before us no such inference is to be drawn. The defendant had come with his family from Missouri, in 1856, at the request of his father, to live with him in his old age. He was the youngest child, and the other children had already been assisted by him to a greater extent than the defendant had been, and were in better circumstances. Under these circumstances it is not evidence of either mental imbecility or undue influence that the deceased conveyed this property to his son for a fraction of its value, taking from him notes secured by-mortgage for such sumas he thought equitable, for the benefit of Iiis other children, and a bond for his own maintenance during the remainder of his life. The decree must be affirmed. Decree affirmed.